UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53524 ROYAL STYLE DESIGN, INC. (Exact Name of Registrant as Specified in Its Charter) Florida 74-3184267 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 2561 Forsythe Road, Unit D, Orlando, FL (Address of principal executive offices) (Zip Code) (407) 758-6801 (Registrant's Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Check whether the issuer (1) filed all reportsrequired to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a smaller reporting company.(Check One): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No The number of shares outstanding the issuer's common stock, par value $.001 per share, was 6,500,000 as of August 1, 2009. Royal Style Design, Inc. Index Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Balance Sheets as of June 30, 2009 and December 31, 2008 (unaudited) 2 Statement of Operations for the Six and Three Months Ended June 30, 2009 and 2008 (Unaudited) 3 Statement of Stockholders' Equity for the Period Ended June 30, 2009 (Unaudited) 4 Statement of Cash Flows for the Six Months Ended June 30, 2009 and 2008 5 Notes to Unaudited Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4T. Controls and Procedures 14 PART II. OTHER INFORMATION Item 6. Exhibits. 14 Signatures 15 ii PART I—FINANCIAL INFORMATION Item 1.Financial Statements. Certain information and footnote disclosures required under accounting principles generally accepted in the United States of America have been condensed or omitted from the following consolidated financial statements pursuant to the rules and regulations of the Securities and Exchange Commission.It is suggested that the following consolidated financial statements be read in conjunction with the year-end consolidated financial statements and notes thereto included in the Company's Form 10-K for the year ending December 31, 2008. The results of operations for the three and six months ended June 30, 2009 and 2008 are not necessarily indicative of the results for the entire fiscal year or for any other period. 1 ROYAL STYLE DESIGN, INC. BALANCE SHEET (Unaudited) June 30, December 31, ASSETS Current Assets: Cash $ $ Accounts receivable Prepaid expenses Total Current Assets Property and equipment-net Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued expenses Current portion of long-term debt Total Current Liabilities Long-term Liabilities: Long-term debt - less current portion above Total Liabilities Stockholders' Equity (Deficiency): Preferred Stock, $.001 par value; authorized 10,000,000 shares; 0 shares issued and outstanding at June 30, 2009 and December 31, 2008, respectively - - Common Stock, $.001 par value; authorized 100,000,000 shares; 6,500,000 and 4,500,000 shares issued and outstanding at June 30, 2009 and December 31, 2008, respectively Additional paid-in capital Deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See notes to unaudited financial statements 2 ROYAL STYLE DESIGN, INC. STATEMENT OF OPERATIONS (Unaudited) Six Months Ended June 30, Three Months Ended June 30, Net sales: Revenue $ Cost and expenses: Cost of Sales (exclusive of depreciation and amortization shown separately below) General and administrative Depreciation and amoritization expense Income (loss) from operations ) ) Interest expense Interest income - Net earnings (loss) before provision for income taxes ) ) Provision for income taxes - Net earnings (loss) $ ) $ $ ) $ Earnings (loss) per common share - basic and diluted $ ) $
